Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 Contacts: Media Investor Relations Robert C. Ferris Elena Doom (973) 455-3388 (973) 455-2222 rob.ferris@honeywell.com elena.doom@honeywell.com HONEYWELL ANNOUNCES PUBLIC OFFERING OF SENIOR NOTES MORRIS TOWNSHIP, NJ, February 14, 2011  Honeywell ( NYSE: HON ) today announced the commencement of the public offering of its $800 million 4.250% Senior Notes due 2021 and its $600 million 5.375% Senior Notes due 2041 (collectively, the Notes). Honeywell intends to use the proceeds of the offering to repay outstanding indebtedness, including the repurchase of up to $400 million of senior notes due 2012, to repay commercial paper, and for general corporate purposes. The Notes will be senior unsecured and unsubordinated obligations of Honeywell and will rank equally with all of Honeywells existing and future senior unsecured debt and senior to all of Honeywells subordinated debt. BofA Merrill Lynch, Barclays Capital, and Citi are acting as the joint book-running managers for the public offering of the Notes. Potential purchasers of the Notes can obtain copies of the prospectus, as supplemented, related to the Notes by calling BofA Merrill Lynch at (800) 294-1322 (toll free), Barclays Capital at (888) 603-5847 (toll free), or Citi at (877) 858-5407 (toll free). This press release is not an offer to sell or the solicitation of an offer to buy nor shall there be any sale of such Notes in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. The offering of these securities is being made only by means of a base prospectus (as supplemented and amended from time to time), which is part of a registration statement that Honeywell filed with the SEC utilizing a shelf registration process (collectively, the Prospectus). Copies of the Prospectus may be obtained from Honeywell International Inc., 101 Columbia Road, Morris Township, New Jersey 07962, Attn: Investor Relations Department, (973) 455-2000. - MORE - Senior Notes - 2 Honeywell is a Fortune 100 diversified technology and manufacturing leader, serving customers worldwide with aerospace products and services; control technologies for buildings, homes, and industry; automotive products; turbochargers; and specialty materials. Based in Morris Township, N.J., Honeywells shares are traded on the New York, London, and Chicago Stock Exchanges. This release contains certain statements that may be deemed forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934. All statements, other than statements of historical fact, that address activities, events or developments that we or our management intends, expects, projects, believes or anticipates will or may occur in the future are forward-looking statements. Such statements are based upon certain assumptions and assessments made by our management in light of their experience and their perception of historical trends, current economic and industry conditions, expected future developments and other factors they believe to be appropriate. The forward-looking statements included in this release are also subject to a number of material risks and uncertainties, including but not limited to economic, competitive, governmental, and technological factors affecting our operations, markets, products, services and prices. Such forward-looking statements are not guarantees of future performance, and actual results, developments and business decisions may differ from those envisaged by such forward-looking statements. # # #
